Case 18-27550   Doc 1   Filed 09/30/18   Entered 09/30/18 12:44:37   Desc Main
                           Document      Page 1 of 7
Case 18-27550   Doc 1   Filed 09/30/18   Entered 09/30/18 12:44:37   Desc Main
                           Document      Page 2 of 7
Case 18-27550   Doc 1   Filed 09/30/18   Entered 09/30/18 12:44:37   Desc Main
                           Document      Page 3 of 7
Case 18-27550   Doc 1   Filed 09/30/18   Entered 09/30/18 12:44:37   Desc Main
                           Document      Page 4 of 7
Case 18-27550   Doc 1   Filed 09/30/18   Entered 09/30/18 12:44:37   Desc Main
                           Document      Page 5 of 7
Case 18-27550   Doc 1   Filed 09/30/18   Entered 09/30/18 12:44:37   Desc Main
                           Document      Page 6 of 7
Case 18-27550   Doc 1   Filed 09/30/18   Entered 09/30/18 12:44:37   Desc Main
                           Document      Page 7 of 7
